Case 18-55697-lrc    Doc 405     Filed 07/15/21 Entered 07/16/21 11:21:41           Desc Main
                                 Document     Page 1 of 4




              UNITED STATES BANKRUPTCY COURT OF GEORGIA
                            NORTHERN DISTRICT
                                                                               Filed in U.S. Bankruptcy
                                                                                       Atlanta. Georgia Court
                                                                                 M. Regina Thomas.
                                                                                                      Clerk
 CASSANDRA JOHNSON-LANDRY                               BRC 18-55697LRC
                                                                                    JUL 15 2021
 DEBTOR




 SUBMISSION: CONCERNS REGARDING DEATH OF VALERI BURNOUGH CLAIM
 NUMBER 3 AND MORE

 The Bankruptcy Case of CASSANDRA JOHNSON-LANDRY, Debtor has revealed and
 reported via Legal Claims in the US Federal Court of Northern Georgia and US
 Bankruptcy Court of Northern Georgia appeared unethical practices, fraud, wrongdoings
 of others, theft, and additional RICO behaviors. Debtor has concerns regarding the death
 of the above, claimant, Valeri Burnough who died on November 2, 2020, which, is Debtor's
 Birthday.
 Valeri Burnough submitted documentation of not being the Creditor but, the Debtor in
 April of 2020. Documentation was uploaded into Debtor's BRC file. In addition, Debtor's
 Attorneys doubled the amount which was NOT OWED BY DEBTOR to ensure they were
 paid for their legal expense of 30K. Suddenly, alleged Claimant (VB) is pronounced
 deceased on November 2, 2020? Was it COVID? The answer would be yes if you were to
 ask others. This was the height of COVID. Debtor HIGHLY questions the cause of death.
 There have been numerous deaths related to this BRC and appeared attempted homicidal
 attempts made by others to harm Debtor and others to include Debtor, Debtor's Spouse,
 Debtor's Father and Debtor's Mother-in-Law being hit while driving, who resides in
 another state. Debtor and Family has suspicions of the connected parties involved and
 appears to be linked to Legal Counsels in the state of Georgia Bankruptcy and Federal
 Court System.
 In addition, the most recent occurrence includes both Debtor and Debtor's Mother car,
 which was a rental, cutting off on a MAJOR HIGHWAY while traveling. Debtor and
 Debtor's Mother were surrounded by 18 wheelers traveling at a high rate of speed which
 almost caused the car to be hit. Both Debtor and Debtor's Mother were able to coast
 freeway safely.
 Ironically, several of the deaths occurred on Debtor's Birthday and one day PRIOR to
 Debtor's Birthday. Please note Debtor is mentally and emotionally stable and any person
 reviewing the history and activity of Debtor's BRC file would also question events and
 actions which has taken place. It is very apparent Debtor has uncovered appeared illegal
 enterprise unbeknownst to herself and will currently not name them.


                                                                                             1
Case 18-55697-lrc    Doc 405   Filed 07/15/21 Entered 07/16/21 11:21:41        Desc Main
                               Document     Page 2 of 4



 Please note Debtor DOES NOT EXPECT to experience any level of retaliation towards self
 or family members. It is not UNLAWFUL for Debtor and ALL FAMILY members to
 DEFEND SELF. Given this submission of concern is being submitted, Debtor KNOWS it is
 the obligation of the BRC to report it to the OFFICE of the US TRUSTEE and DOJ.
 Debtor will ENSURE unnamed federal offices are notified as there needs to be an
 investigation.
 This is NOT a form of a CONSPIRACY THEORY. These events are FACTUAL. Listed
 behaviors are NOT uncommon ESPECIALLY, when there is incriminating evidence
 against LEGAL COUNSELS, STATE OFFICIALS AND MORE, being held by several
 individuals for a reason. DEBTOR DOES FEAR FOR HER LIFE as stated numerous
 times within Debtor's BRC file.
 In closing, this is NOT A DERAILMENT regarding Debtor's, BRC Case.


 15th DAY of JULY 2021
 MSS/RDR..4
 CASSANDRA JOHNSON-LANDRY, PRO SE
 6788603621




                                                                                      2
Case 18-55697-lrc   Doc 405   Filed 07/15/21 Entered 07/16/21 11:21:41   Desc Main
                              Document     Page 3 of 4




              UNITED STATES BANKRUPTCY COURT OF GEORGIA
                          NORTHERN DISTRICT


                         CERTIFICATE OF SERVICE



 I, CASSANDRA JOHNSON-LANDRY, DEBTOR, CURRENTLY SUBMITS

 SUBMISSION: CONCERNS REGARDING DEATH OF VALERI BURNOUGH CLAIM

 NUMBER 3 AND MORE. DEBTOR IS OVER THE AGE OF 18 YEARS.

 DOCUMENTATION SUBMITTED BY THE USPS FIRST CLASS MAIL ON 15TH OF

 JULY 2021.



        HERBERT C. BROADFOOT II
        2964 PEACHTREE ROAD, NW.
        SUITE 555
        ATLANTA, GA 30305

        S. GREGORY HAYS
        2964 PEACHTREE ROAD, NW.
        SUITE 555
        ATLANTA, GA 30305




 15th DAY of JULY 2021
 esISS/R.4 pOW/S072-4.40n
 CASSANDRA JOHNSON-LANDRY, PRO SE

                                                                              3
Case 18-55697-lrc   Doc 405   Filed 07/15/21 Entered 07/16/21 11:21:41   Desc Main
                              Document     Page 4 of 4



 6788603621




                                                                              4
